                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7                            IN THE UNITED STATES DISTRICT COURT

                                  8                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  9

                                  10        ANNA-STINA KAMLAN, et al.,                  Case No. 18-cv-05469-MMC
                                  11                    Plaintiffs,
                                                                                        ORDER DIRECTING PLAINTIFFS TO
                                  12              v.
Northern District of California




                                                                                        APPEAR AND SHOW CAUSE
 United States District Court




                                  13        DAVID MARSHALL, et al.,
                                  14                    Defendants.

                                  15

                                  16            On May 29, 2019, the Court ordered plaintiffs to show cause, in writing and no

                                  17   later than June 10, 2019, why sanctions should not be imposed for their failure to submit

                                  18   a chambers copy of their complaint, despite two court orders, as well as two courtesy

                                  19   emails from a Deputy Clerk, directing them to do so.

                                  20            On June 10, 2019, plaintiffs submitted a chambers copy of their complaint and,

                                  21   along with said pleading, filed a Response in which plaintiffs stated there was a

                                  22   “miscommunication” between their counsel’s law firm and the “service of process

                                  23   agency.” It is unclear from the Response why use of such “third-party service,” as

                                  24   opposed to the United States Postal Service, see Civ. L.R. 5-1(e)(7)(F), was necessary to

                                  25   comply with the Court’s orders. Moreover, to date, the Court has not received a

                                  26   chambers copy of the Response.

                                  27   //

                                  28   //
                                  1          Accordingly, plaintiffs are hereby ORDERED to appear before the Court on

                                  2    Wednesday, July 10, 2019, at 2:00 p.m., to show cause why monetary sanctions should

                                  3    not be imposed.

                                  4          IT IS SO ORDERED.

                                  5

                                  6    Dated: June 18, 2019
                                                                                          MAXINE M. CHESNEY
                                  7                                                       United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                2
